19-10747-shl       Doc 257        Filed 12/06/19       Entered 12/06/19 11:20:59     Main Document
                                                      Pg 1 of 9


WILLIAM K. HARRINGTON                                                    Hearing Date and Time:
UNITED STATES TRUSTEE, REGION 2                                          December 19, 2019, at 11:00 a.m.
U.S. Department of Justice
Office of the United States Trustee
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By:     Andrea B. Schwartz, Esq.
        Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
In re                                                          :   Chapter 11
                                                               :
LIDDLE AND ROBINSON, L.L.P., et al.,                           :   Case No. 19-12346 (SHL)
                                                               :   (Jointly Administered)
                                             Debtors.          :
 ----------------------------------------------------------- X

                       UNITED STATES TRUSTEE’S MOTION:
               (I) PURSUANT TO 11 U.S.C. § 1112, FOR CONVERSION OF
              THE CORPORATE CASE TO A CASE UNDER CHAPTER 7,
          OR IN THE ALTERNATIVE, (II) PURSUANT TO 11 U.S.C. § 1104, FOR
                     APPOINTMENT OF A CHAPTER 11 TRUSTEE

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

         William K. Harrington, the United States Trustee for Region 2, respectfully submits this

motion: (1) pursuant to 11 U.S.C. § 1112, for conversion of the Chapter 11 case of Liddle &

Robinson L.L.P. (“L&R”) to a case under Chapter 7 of the Code, or in the alternative, pursuant

to 11 U.S.C. § 1104, for appointment of a Chapter 11 trustee in the L&R case. In support hereof,

the U.S. Trustee respectfully states:
19-10747-shl    Doc 257      Filed 12/06/19    Entered 12/06/19 11:20:59         Main Document
                                              Pg 2 of 9


                                       INTRODUCTION

       Cause exists to convert the L&R case to a case under Chapter 7. There is no dispute that

Jeffrey Liddle has been L&R’s sole remaining partner since in or about January 2019. There also

is no question that the L&R case was filed with the intent to operate the firm, generate new

business and develop a plan to pay creditors. The history of Liddle’s and L&R’s financial issues

has been before the Court since March 2019, and the impending bankruptcy of L&R was known

well before the filing. The problem, however, is that L&R’s filing under Chapter 11 (as opposed

to under Chapter 7) and its plan to reorganize is contrary to New York law and the law of this

Circuit. In In re CT-C 9th Ave. Corp., the Second Circuit held that a dissolved partnership, which

may only continue to wind up its affairs, may do so in Chapter 11 so long as liquidation is the

debtor’s intent at the time it files for bankruptcy. By entering Chapter 11 for the purpose of

continuing operations, is arguably improper and legally impossible. Accordingly, cause exists to

convert the L&R case to a case under Chapter 7.

       Should the Court determine that liquidation of L&R in its present posture might be in the

best interests of creditors given that the case has been in Chapter 11 for four months and there is

arguably precedent for a similar approach, see In re Shea and Gould, then the Court should do so

only in conjunction with the appointment of a Chapter 11 trustee to administer L&R’s

liquidation. As the Court is aware, L&R has been unable to accomplish forward movement in its

case whether it be because its initial plan to continue operations was improper or because it has

been engaged in non-stop litigation with its creditors. Moreover, it was not until a few days ago

that L&R “batch filed” the four monthly operating reports, which individually and collectively

present a variety of questions regarding the L&R bankruptcy, are incomplete because several do

not include copies of the attendant bank statements and contain numerous unauthorized



                                                 2
19-10747-shl       Doc 257        Filed 12/06/19       Entered 12/06/19 11:20:59               Main Document
                                                      Pg 3 of 9


redactions. An independent fiduciary will improve the creditors’ confidence in the administration

of L&R’s assets and ensure that L&R discharges its duties timely and appropriately. For these

reasons, the U.S. Trustee respectfully requests that as an alternative to conversion, the Court

appoint a Chapter 11 trustee in the L&R case.

                              Jurisdiction, Venue and Statutory Predicate

         The Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28

U.S.C. §§ 1408 and 1409. The statutory predicate for this motion is 11 U.S.C. §§ 1112 and 1104.

This matter is initiated pursuant to Fed. R. Bankr. P. 1017 and 2007.1.

                                                       Facts

         1.       On July 22, 2019 (the “Petition Date”), L&R commenced this case by filing a

voluntary petition under Chapter 11. ECF No. 1.

         2.       According to Jeffrey L. Liddle (“Liddle”),1 Managing Partner, L&R is a law firm

operating as a limited liability partnership under the laws of the State of New York. Affidavit of

Jeffrey L. Liddle Under Bankruptcy Rule 1007-2, sworn to on July 19, 2019 [hereinafter “Liddle

Affidavit”], at ¶ 2. ECF No. 2.

         3.       Liddle is the sole remaining partner of L&R. Liddle Aff. at ¶ 4. See also

Partnership Ownership Statement, dated July 22, 2019. ECF No. 11. All of the other partners

have withdrawn, the last being on or about January 14, 2019. Liddle Aff. at ¶ 4. As of the

Petition Date, Liddle has operated L&R “effectively as a sole proprietorship,” employing two

associates and one individual in an administrative role. Id.


1
 Liddle, himself, is a debtor in the related Chapter 11 case styled, In re Liddle, Case No. 19-10747 (SHL) (the
“Individual Case”), that Liddle commenced on March 11, 2019.

                                                          3
19-10747-shl       Doc 257      Filed 12/06/19    Entered 12/06/19 11:20:59           Main Document
                                                 Pg 4 of 9


        4.        Liddle represents that he intends to continue to operate L&R’s business as a

debtor-in-possession under Chapter 11. Id. at ¶ 6. He asserts that L&R continues to generate new

business and the level of its existing business remains strong. Id. Liddle states that he intends to

“continue a robust practice at [L&R] and develop a consensual plan for payment of all legitimate

creditors.” Id.

        5.        Upon information and belief, Liddle has continued to operate L&R during its

Chapter 11 case.

        6.        On August 2, 2019, the Court directed that L&R’s case and the Individual Case be

administered jointly solely for procedural purposes. ECF No. 33. On September 12, 2019, the

Court amended this order. ECF No. 67.

        7.        On September 10, 2019, L&R filed its schedules and statement of financial

affairs. ECF Nos. 60 and 61.

        8.        Since its filing, little has occurred in Chapter 11 other than the filing of various

administrative motions, retention and fee applications, and some discovery, to which L&R’s

secured lenders, Counsel Financial II, LLC, LIG Capital, LLC and Counsel Financial Holdings

LLC (collectively, “Counsel Financial”) and others, have objected. See generally, Court Docket.

        9.        On December 3, 2019, L&R “batch-filed” all of the monthly operating reports

that have been due monthly since commencement of the L&R case in July 2019. ECF Nos. 145-

148. At least two of the MORs do not attach bank statements and the statements attached,

contain numerous unauthorized redactions.




                                                     4
19-10747-shl     Doc 257     Filed 12/06/19     Entered 12/06/19 11:20:59          Main Document
                                               Pg 5 of 9


                                          Basis for Relief

A.     Governing Law

       1.      11 U.S.C. § 1112(b): Conversion for “Cause”

       Section 1112(b) of the Bankruptcy Code provides:

       …the court shall convert a case under this chapter to a case under chapter 7 or
       dismiss a case under this chapter, whichever is in the best interests of creditors
       and the estate, for cause unless the court determines that the appointment under
       section 1104(a) of a trustee or an examiner is in the best interests of creditors and
       the estate.

11 U.S.C § 1112(b)(1).

       Section 1112(b)(4) contains 16 examples of events that constitute cause for conversion or

dismissal. See In re FRGR Managing Member, LLC, 419 B.R. 576, 580 (Bankr. S.D.N.Y. 2009).

It is well settled that these examples are illustrative, and not exhaustive. See C-TC 9th Ave. P’ship

v. Norton Co. (In re C-TC 9th Ave. P’ship), 113 F.3d 1304, 1311 (2d Cir. 1997)) (“It is important

to note that this list is illustrative, not exhaustive.”); In re Steven J. Ancona, No. 14-10532

(MKV), 2016 WL 7868696 at *3 (Bankr. S.D.N.Y. Nov. 30, 2016). The moving party bears the

burden to establish “cause” under section 1112(b) by a preponderance of the evidence. In re Red

Bull Taxi Inc., No. 16-13153 (MKV), 2017 WL 1753234 at *2 (Bankr. S.D.N.Y. May 3, 2017)

(citing Faflich Assocs. v. Court Living Corp. (In re Court Living Corp.), No. 96 CIV 965, 1996

WL 527333, at *2 (S.D.N.Y. Sept. 16, 1996); In re Adbrite Corp., 290 B.R. 209, 214, 218

(Bankr. S.D.N.Y. 2001); In re Pulp Finish I Co., No. 12-13774, 2013 WL 5487933, at *2

(Bankr. S.D.N.Y. Oct. 2, 2013)).

       Bankruptcy courts have broad discretion in determining whether cause exists for

conversion or dismissal under section 1112(b). See Taylor v. U.S. Trustee (In re Taylor), No. 97

CIV 5967, 1997 WL 642559, at *3 (S.D.N.Y. Oct. 16, 1997); In re East 81st, LLC, No. 13-13685



                                                  5
19-10747-shl     Doc 257         Filed 12/06/19    Entered 12/06/19 11:20:59        Main Document
                                                  Pg 6 of 9


(SMB), 2014 WL 4548551 at *6 (Bankr. S.D.N.Y. March 17, 2014) (citations omitted); Ancona,

2016 WL 7868696 at *3; In re 1031 Tax Grp., LLC, 374 B.R. 78, 93 (Bankr. S.D.N.Y. 2007).

Once a party establishes cause, a court must examine whether dismissal or conversion of a case

to case under chapter 7 is in the best interests of the creditors and the estate. Collier on

Bankruptcy ¶ 1112.04[7] (Richard Levin & Henry J. Sommer eds., 16th ed.). Courts have looked

to multiple factors to determine which action is in the best interest of the creditors and the estate.

Collier identifies 10 factors:

        (1)     Whether some creditors received preferential payments, and whether
                equality of distribution would be better served by conversion rather than
                dismissal.

        (2)     Whether there would be a loss of rights granted in the case if it were
                dismissed rather than converted.

        (3)     Whether the debtor would simply file a further case upon dismissal.

        (4)     The ability of the trustee in a chapter 7 case to reach assets for the benefit
                of creditors.

        (5)     In assessing the interest of the estate, whether conversion or dismissal of
                the estate would maximize the estate’s value as an economic enterprise.

        (6)     Whether any remaining issues would be better resolved outside the
                bankruptcy forum.

        (7)     Whether the estate consists of a “single asset.”

        (8)     Whether the debtor had engaged in misconduct and whether creditors are
                in need of a chapter 7 case to protect their interests.

        (9)     Whether a plan has been confirmed and whether any property remains in
                the estate to be administered.

        (10)    Whether the appointment of a trustee is desirable to supervise the estate
                and address possible environmental and safety concerns.

Id.




                                                    6
19-10747-shl       Doc 257    Filed 12/06/19    Entered 12/06/19 11:20:59         Main Document
                                               Pg 7 of 9


        2.        N.Y. Partnership Law: Dissolution

        Under New York Law, a partnership “is an association of two or more persons to carry

on as co-owners a business for profit.” N.Y. Partnership Law § 10(1) (McKinney 1996). Where

only one person of the partnership remains, the partnership is dissolved. See, e.g., C-TC 9th Ave.

P’ship, 113 F.3d at 1308. A dissolved partnership is allowed to “continue [ ] until the winding up

of the partnership affairs is completed.” N.Y. Partnership Law § 61 (McKinney 1996).

        A partnership in dissolution cannot reorganize under chapter 11, see C–TC 9th Ave.

P’ship, 113 F.3d at 1309, but may file chapter 11 for the purpose of liquidating. In re

Hagerstown Fiber Ltd. P’ship, No. 98 B 41988 (SMB), 1998 WL 538607, *10 (Bankr. S.D.N.Y.

Aug. 24, 1998) (citing In re Shea & Gould, 214 B.R. 739, 745–46 (Bankr.S.D.N.Y.1997), aff’d

Durkin v. Shea & Gould, 97 Civ. 8879 (AGS) (S.D.N.Y. Dec. 4, 1997)). However, whereas “a

New York corporation in dissolution is entitled to proceed under Chapter 11 since reorganization

is possible,” a New York partnership, that may only wind up its affairs and not reorganize, is not

a “person” eligible for Chapter 11 relief. C-TC 9th Ave. P’ship, 113 F.3d at 1309; see also, In re

Fitzgerald Group, 38 B.R. 16, 18 (Bankr. S.D.N.Y. 1983) (holding that “[t]here can be no

opportunity to rehabilitate an entity that, by law, no longer exists except for the purposes of

liquidation.”).

        3.        11 U.S.C. § 1104(a)(2): Trustee Appointment When in Interests of Creditors

        Section 1104(a) of the Bankruptcy Code sets forth two separate standards for the court’s

determination of the necessity of appointing a Chapter 11 trustee. Section 1104(a) provides:

        (a) At any time after the commencement of the case but before confirmation of a
        plan, on request of a party in interest or the United States trustee, and after notice
        and a hearing, the court shall order the appointment of a trustee –

        (1) for cause, including fraud, dishonesty, incompetence, or gross
        mismanagement of the affairs of the debtor by current management, either before

                                                  7
19-10747-shl     Doc 257       Filed 12/06/19    Entered 12/06/19 11:20:59         Main Document
                                                Pg 8 of 9


       or after the commencement of the case, or similar cause, but not including the
       number of holders of securities of the debtor or the amount of assets or liabilities
       of the debtor; or

       (2) if such appointment is in the interests of creditors, any equity security holders,
       and other interests of the estate, without regard to the number of holders of
       securities of the debtor or the amount of assets or liabilities of the debtor.

11 U.S.C. § 1104(a)(1), (2).

       A court may appoint a trustee pursuant to section 1104(a)(2) of the Bankruptcy Code if

“such appointment is in the interests of creditors, any equity security holders, and other interests

of the estate.” USHA SoHa Terrace LLC v. RGS Holding, LLC (In re Hans Futterman), 584 B.R.

609, 617 (Bankr. S.D.N.Y. 2018). “Factors to be considered by the court in considering a request

under section 1104(a)(2) include the trustworthiness of the debtor, the debtor’s past and present

performance and prospects for rehabilitation, the confidence or lack thereof of the business

community and of creditors in present management, and the benefits derived from the

appointment of a trustee balanced against the cost of the appointment.” (citing In re 1031 Tax

Group, 374 B.R. 78, 91 (Bankr. S.D.N.Y. 2007). “In essence, § 1104(a)(2) reflects the practical

reality that a trustee is needed.” 1031 Tax Group, LLC, 374 B.R. at 91.

B.     Cause Exists to Convert the L&R Case to a Case Under Chapter 7

       There can be no real dispute that cause exists to convert the L&R case to a case under

Chapter 7 under the law of the Second Circuit. L&R, through Liddle, acknowledges that L&R

was formed as a New York partnership and that Liddle is the only remaining partner. Under New

York Partnership Law § 61, L&R is a partnership in dissolution. As such, it exists solely for the

purpose of winding up its affairs. Id.

       In light of the history that led to the L&R filing, including the filing of the Individual

Case and the apparent need for L&R to also be under the jurisdiction and supervision of this



                                                  8
19-10747-shl     Doc 257      Filed 12/06/19    Entered 12/06/19 11:20:59           Main Document
                                               Pg 9 of 9


Court, its filing was of no surprise. Unfortunately, L&R appears to have filed under the wrong

Bankruptcy Code chapter given its stated purpose of continuing to operate, generate new

business and develop a plan to pay all creditors. The Second Circuit in CT-C 9th Ave. P’ship

made plain that a dissolved partnership is not eligible for bankruptcy protection under Chapter 11

except when its stated purpose is to liquidate its assets. C-TC 9th Ave. P’ship, 113 F.3d at 1309.

Hence, conversion to a case under Chapter 7 is a correct result here. Accordingly, the U.S.

Trustee respectfully requests that the Court order that the L&R case be converted to Chapter 7.

C.       Appointment of a Chapter 11 Trustee Would Be in the Best Interests of Creditors

         If, on the other hand, L&R were to modify its goal to one of wholesale liquidation and

the Court determined, as did the bankruptcy court in Shea and Gould, that liquidation should be

accomplished in Chapter 11, then a Chapter 11 trustee should be appointed. Section 1104(a)(2)

permits the Court to appoint a trustee if it would be in the best interests of creditors. It appears

that given the lack of real forward momentum in the L&R case, including that L&R just filed its

monthly operating reports that have been due on a monthly basis since July 2019, and some do

not include bank statements and each contain unauthorized redactions that impede a true review

of the L&R’s financial status. Coupled with the incessant acrimony among the parties that has

led to continuous litigation on most matters, the appointment of an independent fiduciary would

restore confidence to the creditors and move this case to an appropriate and timely liquidation.

         For these reasons, the U.S. Trustee respectfully requests that the Court convert the L&R

case to Chapter 7 or, alternatively, appoint a Chapter 11 trustee for the L&R case.

Dated:          New York, New York                     WILLIAM K. HARRINGTON
                December 6, 2019                       UNITED STATES TRUSTEE

                                                       By      /s/ Andrea B. Schwartz
                                                               Andrea B. Schwartz



                                                   9
